United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1411
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska
Scott W. Graning,                        *
                                         * [Unpublished]
             Appellant.                  *
                                    ___________

                              Submitted: November 26, 2004
                                 Filed: December 14, 2004
                                  ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Scott Graning appeals from the final judgment entered in the District Court1 for
the District of Nebraska upon his guilty plea, pursuant to a written plea agreement,
to being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g) and
924(a)(2). The district court sentenced Graning to 57 months imprisonment and 3
years supervised release. On appeal, his counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967).


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
       Construing the Anders brief as challenging the length of the sentence, we find
no error. Graning’s sentence falls within § 924(a)(2)’s 10-year maximum and is at
the bottom of the applicable Guidelines range of 57-71 months. See 18 U.S.C. §
3742(a); United States v. Smotherman, 326 F.3d 988, 989 (8th Cir.) (per curiam),
cert. denied, 540 U.S. 912 (2003). Having found no nonfrivolous issues after
reviewing the record independently under Penson v. Ohio, 488 U.S. 75 (1988), we
affirm. We also grant counsel’s motion to withdraw.

                       ______________________________




                                         -2-